PRESIDING JUSTICE JIGANTI, dissenting: I respectfully dissent from the majority opinion. Two issues are raised by this appeal. The first is whether this is a matter encompassed by the Statute of Frauds. If so, the next question is whether the Statute of Frauds is an appropriate defense to the action. The Statute of Frauds would not be implicated if the main purpose of Rounis’ promise was for his own economic advantage. (Swartzberg v. Dresner (1982), 107 Ill. App. 3d 318, 324, 437 N.E.2d 860.) Section 116 of the Restatement (Second) of Contracts sets forth the rule most clearly: “A contract that all or part of a duty of a third person to the promisee shall be satisfied is not within the Statute of Frauds as a promise to answer for the duty of another if the consideration for the promise is in fact or apparently desired by the promisor mainly for his own economic advantage, rather than in order to benefit the third person.” (Restatement (Second) of Contracts §116, at 299 (1981).) Comment b explains that the mere fact that there is consideration for the surety’s promise to pay is insufficient to support the application of the main purpose rule. Nor is slight or indirect possible advantage to the promisor considered sufficient. Instead, the expected advantage to the promisor must be great enough to justify the conclusion that his main purpose in making the promise was to advance his own interest. (Restatement (Second) of Contracts §116, comment 6, at 300 (1981).) In a “main purpose” situation, the gratuitous element often found in a suretyship contract is not present and the evidentiary safeguards commonly found in the commercial context are likely to exist. The only evidence that the main purpose of Rounis’ promise was to advance his own economic advantage was Rounis’ comment that there were only two other shareholders in the corporation. The record, therefore, does not contain sufficient facts to support the conclusion that Rounis made the promise in question primarily to advance his own interest rather than merely acting as a surety for the debt owed by Fruitful Seasons. (See Annot., 35 A.L.R.2d 906, 908 (1954).) Thus, Jakubik failed to meet his burden of establishing that Rounis’ promise came within the main purpose rule. Since this matter comes within the Statute of Frauds, the next specific question posed is whether the fact that the contract has been fully performed acts to prevent Rounis from raising the statute as a defense to the contract. Full performance can bar the Statute of Frauds from being raised as a defense to some actions. (David v. Schiltz (1953), 415 Ill. 545, 114 N.E.2d 691.) However, I do not believe that it does so in a suretyship case because it does not comport with the rationale of the suretyship provision of the Statute of Frauds and is not supported by case authority. The reason for requiring a writing in suretyship situations is to guard the promisor against ill-considered actions. Also, because the motivation of the surety is often gratuitous or contingent upon what may seem like a remote possibility, the natural formalities attending contract formation may not be observed and reliable evidence of the existence and terms of the surety’s undertaking may therefore be lacking. (Restatement (Second) of Contracts §112, at 292 (1981).) That rationale is fully applicable to the case at bar. We have previously addressed this problem in the case of Brown & Shinitzky Chartered v. Dentinger (1983), 118 Ill. App. 3d 517, 455 N.E.2d 128, where we held that full performance of a surety contract did not remove the case from the Statute of Frauds. The Brown court aptly noted that to do so “would render [the suretyship] provisions totally meaningless.” (Brown, 118 Ill. App. 3d at 519, 455 N.E.2d at 130.) I am unaware of any case that has held otherwise. I would reverse the judgment of the trial court.